PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 8,221,595
Issue Date: July 17, 2012
Application No. 12/381,502
Filing or 371(c) Date: March 12, 2009
Attorney Docket No. HVD2440DIV   
:
:
:
:	DECISION ON PETITION
:
:
:




This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed June 07, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED1.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1The request appears to have a typo of the amount ($1960.00.00) for the deficiency amount owed.  However, since petitioner has provided the correct amount ($1960.00) for the deficiency owed as well as the amount to be charged to petitioner’s deposit account the Office will consider that to be the correct amount.  If this is an error petitioner must notify the Office.